         Case 2:01-cv-06049-MSG Document 224 Filed 02/12/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________
                                          :
ROBERT WHARTON,                           :
                                          :  CIVIL ACTION
                  Petitioner,             :
                                          :
            v.                            :  No. 01-6049
                                          :
JAMIE SORBER, et al.,                     :  CAPITAL CASE
                                          :
                  Respondents.            :
_________________________________________



                         PETITIONER’S MOTION FOR ORDER
                     AUTHORIZING PAYMENT FOR WITNESS TRAVEL


        Petitioner, Robert Wharton, through counsel, respectfully requests an order

authorizing the United States Marshals to arrange and pay for the travel costs of a witness, and in


support states as follows:


        1.      The evidentiary hearing in this matter is scheduled to take place on the following

dates: February 18 & 25, March 8 & 16, 2021. Petitioner is indigent and undersigned counsel

has been appointed to represent him because of Petitioner’s indigence. Petitioner is financially

unable to pay for service or for the fees of witnesses.

        2.      Mr. Wharton’s trial counsel, William Cannon, is a necessary witness at the

evidentiary hearing and is available to testify on March 8, 2021. Mr. Cannon currently resides in

Estero, Florida. 1



   1
    Pursuant to ECF regulations Mr. Cannon’s address is removed but will be provided to the
United States Marshals.
          Case 2:01-cv-06049-MSG Document 224 Filed 02/12/21 Page 2 of 3




         3.     Petitioner requests that the Court, pursuant to 18 U.S.C. §1825 (b), order the

United States marshals to pay for travel costs and witness fees in the same manner in which

similar costs and fees are paid in the case of witnesses subpoenaed on behalf of the government.

         4.     Petitioner respectfully requests that the Court rule in an expedited manner so as to

provide the Marshals with sufficient time to arrange the witness’s travel.

         WHEREFORE, Petitioner respectfully requests that the Court grant this motion.


                                              Respectfully submitted,


                                              /s/ Elizabeth McHugh
                                              ELIZABETH MCHUGH
                                              Pa. Bar No. 70130
                                              CLAUDIA VAN WYK
                                              Pa. Bar No. 95130
                                              Federal Community Defender Office
                                              Eastern District of Pennsylvania
                                              Capital Habeas Unit
                                              The Curtis – Suite 545 West
                                              601 Walnut Street
                                              Philadelphia, PA 19106
                                              (215) 928–0520

                                              Counsel for Petitioner


Dated:          February 12, 2021
                Philadelphia, Pennsylvania




                                                 2
        Case 2:01-cv-06049-MSG Document 224 Filed 02/12/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

      I certify that I caused a copy of the foregoing to be filed and served upon the following

person by ECF:


                                  NANCY WINKELMAN
                                 Supervisor, Law Division
                                    PAUL M. GEORGE
                             Assistant Supervisor, Law Division
                                 District Attorney’s Office
                                  Three South Penn Square
                               Philadelphia, PA 19107-2499

                                    JAMES P. BARKER
                              Chief Deputy Attorney General
                                     CARI L. MAHLER
                               Office of the Attorney General
                                   Criminal Law Division
                             Appeals and Legal Services Section
                               16th Floor, Strawberry Square
                                   Harrisburg, PA 17120




                                                    /s/ Elizabeth McHugh
                                                    Elizabeth McHugh



Dated: February 12, 2021
